Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00686-CV

                                IN THE MATTER OF C.A.G.

                      From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2013-JUV-00059
                         The Honorable Lisa Jarrett, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s Order Modifying
Disposition Commitment to the Texas Juvenile Justice Department is AFFIRMED.

       No costs of appeal are assessed against appellant.

       SIGNED July 9, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice